Citation Nr: 9916244	
Decision Date: 06/14/99    Archive Date: 06/21/99

DOCKET NO.  96-45 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Improved Disability Pension benefits in the amount of $4,157.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel



INTRODUCTION

The veteran had active military service from July 1942 to 
October 1943.  

This matter arises from various decisions rendered since May 
1996 by the Department of Veterans Affairs (VA) Committee on 
Waivers and Compromises (COWC) at the Cleveland, Ohio, 
Regional Office, which held that waiver of recovery of the 
indebtedness at issue would not violate the principles of 
equity and good conscience.  Following compliance with the 
procedural requirements set forth in 38 U.S.C.A. § 7105 (West 
1991), the case was certified to the Board of Veterans' 
Appeals (Board) for appellate consideration.  

After preliminary review, the Board remanded the case to the 
RO in November 1998 for additional development.  That has 
since been accomplished, and the case has since been returned 
to the Board for final appellate consideration.  


FINDINGS OF FACT

1.  On various Eligibility Verification Reports (EVRs) 
submitted by the veteran since April 1994, the veteran 
reported that he was in receipt of Social Security benefits, 
but did not report that he also received such benefits on 
behalf of his deceased spouse.  As a result, the RO computed 
the veteran's entitlement to Improved Disability Pension 
based upon a rate of countable income lower than that 
actually received by the appellant.  

2.  As the result of an Income Verification Match between VA 
and the Social Security Administration in December 1995, VA 
determined that the veteran was receiving Social Security 
benefits both on his own behalf, and as a result of his 
deceased wife's entitlement.  Based upon the information 
furnished, VA recomputed the veteran's countable income for 
pension purposes; his monthly pension benefits were reduced 
retroactively effective May 1, 1994, and the overpayment at 
issue ensued.  

3.  The overpayment of Improved Disability Pension benefits 
in the amount of $4,157 was not the result of fraud, 
misrepresentation, or bad faith by the veteran.  

4.  The overpayment of Improved Disability Pension benefits 
in the amount of $4,157 is the result of inaccurate reporting 
of Social Security benefits by the veteran; the overpayment, 
therefore, is due to fault on his part.  

5.  The veteran's monthly income exceeds his monthly expenses 
by nearly $300; collection of the indebtedness, therefore, 
would not result in economic hardship.  

6.  Collection of the indebtedness at issue would not defeat 
the purpose for which the veteran's Improved Disability 
Pension benefits were intended.  


CONCLUSION OF LAW

Waiver of recovery of the overpayment of Improved Disability 
Pension benefits in the amount of $4,157 would be against the 
principles of equity and good conscience.  38 U.S.C.A. 
§§ 5107, 5302 (West 1991); 38 C.F.R. §§ 1.963, 1.965 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds the veteran's claim 
to be "well grounded."  That is, it is plausible and capable 
of substantiation.  Moreover, it appears that all relevant 
facts have been properly developed, and that the case is 
ready for appellate consideration.  38 U.S.C.A. § 5107(a).  

The appellant has not questioned the validity of the debt now 
at issue; absent such a challenge, or prima facie evidence 
that the debt was improperly created, the question need not 
be examined further.  See Schaper v. Derwinski, 
1 Vet. App. 430, 434 (1991).  In addition, the RO has not 
found that there was fraud, misrepresentation, or bad faith 
on the part of the veteran in the creation of the 
overpayment.  Nor does it appear to the Board that any of 
these factors played a role in the debt's creation.  See 
Ridings v. Brown, 6 Vet. App. 544, 546 (1994).  Thus, the 
limited question for Board consideration is whether recovery 
of the overpayment would be against the principles of equity 
and good conscience.  See 38 C.F.R. § 1.963(a).  

Equity and good conscience means arriving at a fair decision 
between the obligor and the Government.  In making this 
determination, consideration will be given to such things as 
the relative fault of the debtor, whether collection would 
deprive the debtor of life's basic necessities, whether 
recovery would nullify the objective for which benefits were 
intended, or whether failure to make restitution would result 
in unfair gain to the debtor.  See 38 C.F.R. § 1.965(a).  

The record indicates that the overpayment of Improved 
Disability Pension benefits in the amount of $4,157 is the 
result of inaccurate income reporting by the veteran for a 
number of years.  More specifically, the veteran failed to 
report that he was receiving additional Social Security 
benefits based upon his deceased wife's entitlement.  Thus, 
although the veteran was not guilty of fraud, bad faith, or 
willful misrepresentation in the creation of the 
indebtedness, he was, nevertheless, at fault in the debt's 
creation.  

Despite the relative degree of fault by the veteran regarding 
the indebtedness at issue, waiver of its recovery is not 
necessarily prohibited thereby.  Other factors specified 
under 38 C.F.R. § 1.965(a) must still be considered.  For 
example, the question of whether recovery of the indebtedness 
would subject the veteran to undue financial hardship must be 
answered.  In this regard, the Board turns to the financial 
statement submitted by the veteran in December 1998; this, 
parenthetically, is the most recent evidence of record 
regarding the veteran's financial status.  Therein, he 
indicated that his combined monthly net income is $730 while 
his monthly expenses total $440.  This leaves the veteran a 
balance of $290 which represents discretionary income.  The 
Board notes further that the veteran currently receives 
Improved Disability Pension benefits in the amount of $221 
monthly.  Given that the veteran's net monthly income exceeds 
his monthly expenses by nearly $300, it follows that he would 
not be subjected to undue financial hardship if he were 
required to repay the existing indebtedness.  Moreover, 
because this amount exceeds the amount of his current monthly 
VA pension entitlement, to withhold the latter to offset the 
debt would not change the Board's conclusion.  

In view of the foregoing, the Board finds that recovery of 
the overpayment of $4,157 would not be against the principles 
of equity and good conscience.  Collection of the 
indebtedness would not defeat the purpose for which the VA 
pension program is intended since the veteran's pension 
benefits represent only a portion of his monthly 
discretionary income.  Moreover, failure by the veteran to 
make restitution would result in his unfair gain.  


ORDER

Waiver of recovery of the overpayment of Improved Disability 
Pension benefits in the amount of $4,157 is denied.  



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals




 

